Citation Nr: 1229780	
Decision Date: 08/29/12    Archive Date: 09/05/12

DOCKET NO.  09-07 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent disabling for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for sleep apnea as secondary to PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Juliano, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1965 to March 1969.  He is the recipient of, among other decorations, the Purple Heart medal and the Navy Achievement Medal with Combat "V."

These matters come before the Board of Veterans' Appeals (Board) on appeal from June 2008 and February 2009 rating decisions of the Department of Veteran's Affairs (VA) regional office (RO) located in St. Louis, Missouri.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A.  PTSD Rating

The Veteran's PTSD is currently assigned a 50 percent disability rating, effective May 27, 2005.  The Veteran seeks a higher rating.

The Veteran was last provided with a VA examination relating to his PTSD in February 2008.  The February 2008 VA examination report reflects, among other things, that the Veteran was living with his wife and two children (ages 14 and 19), that he enjoyed visits from his stepdaughter and her husband, that while he had frequent suicidal thoughts, he had no history of any attempts, and that he had adequate personal hygiene.  Subsequently, the Veteran has asserted that his symptoms have worsened.  He reports that he has planned to shoot himself but instead has shot the ground, others around him are "in harm's way," he has very little contact with his children, and that he has poor hygiene.  See Notice of Disagreement, August 2008; Form 9 appeal, March 2009; cf. Statement, January 2008 (suicidal thoughts but do not feel can carry them out).  In light of the Veteran's statements to the effect that his PTSD has worsened since the last VA examination, the Board finds that a remand is necessary to provide the Veteran with a new VA examination relating to his claim.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (citing 38 C.F.R. § 3.327(a)) ("VA regulations specifically require the performance of a new medical examination . . . [when] 'evidence indicates there has been a material change in a disability or that the current rating may be incorrect.'").

B.  Sleep Apnea

The Veteran claims that he has sleep apnea that was caused or aggravated by his service-connected PTSD.  After a thorough review of the Veteran's claims folder, the Board has determined that additional development is necessary prior to adjudication of the Veteran's claim.

The Board notes that 38 C.F.R. § 3.310 was amended effective October 10, 2006.  See also Allen v. Brown, 7 Vet. App. 439 (1995).  As amended, 38 C.F.R. § 3.310(b) provides that "any increase in severity of a nonservice-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the non-service connected disease, will be service-connected."  The amended regulation adds, however, that VA will not concede aggravation "unless the baseline level of severity of the non-service connected disease or injury is established by medical evidence. . ."  As the Veteran filed his claim in October 2008, the amendment is applicable to the current claim.

The Veteran was provided with a VA examination in February 2009.  The VA examiner essentially opined that the Veteran's sleep apnea was at least as likely as not aggravated by his service-connected PTSD.  The examiner did not, however, provide a baseline level of severity of the Veteran's sleep apnea.  Therefore, because 38 C.F.R. § 3.310, as amended, requires a baseline level of severity, the Board finds that a remand is necessary so that a VA medical opinion may be obtained to clarify the Veteran's baseline level of severity of his sleep apnea.

The Board also notes that there appears to be a gap in the Veteran's VA treatment records associated with the claims file for the period from December 2007 until July 2008, and it is not clear whether there are outstanding treatment records from this period of time.  Therefore, a remand is also necessary to obtain copies of any outstanding VA treatment records dated from December 2007 to July 2008 and to associate them with the claims file.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).

In addition, a July 2008 VA treatment record reflects that a private facility sleep study report from the Boone Hospital Center was scanned into the Veteran's VA treatment records, although a subsequent handwritten note reflects that this particular record could not be located in CAPRI.  Based thereon, the Board also finds that a remand is necessary so that any outstanding private treatment records from the Boone Hospital Center, including any sleep study report, dated around July 2008 may be obtained and associated with the claims file.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of any outstanding VA treatment records dated from December 2007 to July 2008 and associate them with the claims file, including any sleep study record from Boone Hospital Center that was scanned into the Veteran's VA treatment records in July 2008 (either electronically in Virtual VA file or in the paper claims file).  If any of these records are found to be unavailable, particularly the sleep study record from Boone Hospital Center, this should be specifically noted in the claims file.  Also, obtain copies of the Veteran's more recent VA treatment records dated from October 2009 to present and associate them with the Veteran's claims file (either electronically in Virtual VA file or in the paper claims file).

2.  Obtain copies of any private facility records from the Boone Hospital Center relating to the Veteran's sleep apnea, including any sleep study reports, dated from May to July 2008 (particularly any July 2008 sleep study) and associate them with the claims file.  To that end, provide the Veteran with a completed Form 21-4142 for his signature.  If any of these records are found to be unavailable, this should be specifically noted in the claims file.

3.  Afford the Veteran a new VA examination to determine the current severity of his service-connected PTSD.  All appropriate testing should be carried out, to include an interview and a comprehensive mental status examination.  The examiner should elicit a complete history from the Veteran, the pertinent details of which should be included in the examination report.

Upon review of the record and examination of the Veteran, the examiner should set forth all manifestations of the Veteran's PTSD disorder and discuss the impact of such symptoms on the Veteran's social and occupational functioning.  A Global Assessment of Functioning score should be assigned, and the examiner should explain the basis for such score.

A discussion of the complete rationale for all opinions expressed should be included in the examination report.

4.  After all of the above development has been completed, ask the same examiner who prepared the February 2009 VA examination report to review the claims file, including a copy of this remand, and to provide an opinion clarifying, to the extent possible, the approximate baseline severity of the Veteran's sleep apnea disorder before aggravation by the Veteran's non-service connected PTSD.

Please note that aggravation, for VA purposes, is defined as an increase in severity beyond the natural progression of a disease or disorder, as distinguished from temporary or intermittent flare-ups.

The examiner should review the entire record and provide a complete rationale for all opinions offered.  A notation to the effect that the claims file was reviewed should be included in the report.  If the examiner is unable to render the above requested opinion, he should so state and specifically indicate the reasons why.

If the examiner who performed the February 2009 VA examination is not available, schedule the Veteran for a new VA examination to address whether it is at least as likely as not that the Veteran has sleep apnea that was caused or aggravated by his service-connected PTSD, and if aggravation is so found, to please opine as to the baseline level of severity before aggravation.

5.  Then, readjudicate the Veteran's claims.  If the claims remain denied, the Veteran should be provided with a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claims should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


